Title: James Madison to George Bancroft, 13 April 1836
From: Madison, James
To: Bancroft, George


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montpellier
                                
                                Apl. 13. “36.
                            
                        
                        
                        I have recd. with your letter of the 8th. the first Vol: of Genl: Armstrong’s "notices of the War of 1812"
                            and offer my thanks for the politeness to which I owe it.
                        It cannot but be agreeable to know that you were pleased with your short visit at Montpellier, where the
                            impression it left will always ensure you a sincere welcome. Mrs Madison is very thankful for your kind sentiments
                            addressed to her, and joins me in a return of all your good wishes for us both, with which I pray you to accept my high
                            esteem & cordial salutations.
                        
                        
                        
                        
                        
                            (Signed)
                                J.M.
                            
                        
                    Mrs. Madison considering herself under a promise desires me to enclose the two printed copies not found
                            before your departure                        
                            
                            J.M.
                        (2 of J.M’s Address’s to the Pres’t of the Agricultural Society of Alb < >